Per Curiam:
By the contract between the contestant parties the tables were to be paid for in two payments of $175 each, at sis and twelve months, and to be secured by promissory notes. When the defendant refused to give the notes, as per contract, the plaintiff had either of two remedies, — he might treat the contract as brok*170en and sue for damages, or, on the other hand, he might elect to regard the contract as subsisting and sue for the instalments as they became due. He chose the latter alternative, and the court below did only what was just and lawful in sustaining his contention.
The judgment is affirmed.